                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


EVELYN POWELL and                          )
DR. SHIQUITA BLUE                          )
                Plaintiffs,                )
                                           )
v.                                         )       JUDGMENT
                                           )
                                           )       No. 5:20-CV-562-FL
NASH EDGECOMBE ECONOMIC                    )
DEVELOPMENT, INC.                          )
               Defendant.                  )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion to dismiss and plaintiffs’ motion to amend complaint.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
May 3, 2021, and for the reasons set forth more specifically therein, the court GRANTS
defendant’s motion to dismiss and DENIES plaintiffs’ motion to amend.

This Judgment Filed and Entered on May 3, 2021, and Copies To:
Reginald Goodson (via CM/ECF Notice of Electronic Filing)
Katherine Barber-Jones (via CM/ECF Notice of Electronic Filing)

May 3, 2021                         PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
